—Judgment unanimously affirmed without costs. Memorandum: The Court of Claims’ factual finding that the highest and best use of the subject properties was for industrial and warehouse purposes is not contrary to the weight of evidence. We perceive no reason to disturb the court’s weighing of expert testimony, especially where, as here, the court’s determination was aided by viewing the properties.
We have reviewed claimants’ remaining contentions and find them to be without merit. (Appeal from Judgment of Court of Claims, NeMoyer, J. — Appropriation.) Present — Den-man, P. J., Callahan, Balio, Boomer and Boehm, JJ.